Citation Nr: 0433592	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979.  This matter arises from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied entitlement to 
service connection for residuals of a back injury.  

The veteran was afforded a personal hearing in Washington, 
DC, before the undersigned veterans law judge in October 
2004.  A transcript of the hearing is associated with the 
claims folder.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's diagnosed 
compression fracture, L1 and lower thoracic vertebrae, is 
etiologically related to a low back injury that occurred 
during his active service.  


CONCLUSION OF LAW

Entitlement to service connection for residuals of a 
compression fracture, L1 and lower thoracic vertebrae, is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records show complaints of low back pain 
following an in service motor vehicle accident.  An April 
1976 clinical record indicates that the veteran was in a 
motor vehicle accident while driving his motorcycle.  He 
claimed he was thrown off the cycle and landed on his back.  
He indicated that he was able to walk from the accident site.  
However, since that time, the veteran stated that he had been 
experiencing increasing low back pain.  He was admitted due 
his complaints of severe pain.  On physical examination, 
there was moderate bilateral palpable paravertebral spasm 
over the lumbar spine.  Range of motion was limited to 45 
degrees of forward flexion.  There were no sensory deficits 
of the lower extremities.  X-rays taken of the lumbosacral 
spine were normal.  The veteran was released two days later 
with a "remarkable improvement" in his level of pain.  The 
diagnosis was lumbar contusion.  On examination pending 
service discharge, the veteran's spine was found to be 
normal.  His history of suffering a lumbar contusion was 
noted.

Medical records from D.D. Scarborough, D.C., L.B. Pownall, 
D.C., and Genesee Family Practice document the veteran's 
treatment for low back pain.  A February 1997 report 
indicates that the veteran was seen Dr. Pownall for 
complaints of severe low back pain.  Dr. Pownall noted that 
the veteran provided a history of being in a motor vehicle 
accident in 1977 and having complaints of back pain since 
that time.  The veteran was also noted to have been a patient 
since September 1995.  X-rays showed discogenic spondylosis, 
L5 and left SI subluxation, reduction of lumbar curvature, 
and "left tower of the C/S."  Another report from Dr. 
Pownall dated in 1997 again referred to the veteran having 
chronic low back pain of increasing severity since a 1977 
motor vehicle accident.  Records of Dr. Scarborough dated 
from December 2001 to November 2002 show that the veteran 
received active treatment for lumbar neuritis and 
intersegmental dysfunction of the lumbar spine.  

J.R. Pacino, RPA., of Genesee Family Practice reported in an 
undated statement that the veteran had been a patient of the 
office since December 2000.  He said the veteran provided a 
history of injuring his back in an in-service motor vehicle 
accident involving a motorcycle.  He stated that the veteran 
was currently receiving treatment for dysfunction of the 
thoracic and lumbar spine regions.

The veteran was afforded a VA orthopedic examination in July 
2003.  He complained of progressive difficulty with his back 
since injuring his spine in service.  He said he was 
currently receiving treatment for arthritis of the spine.  On 
review of the service medical records, the examiner noted 
that the veteran injured his low back in a motorcycle 
accident and was hospitalized for 48 hours.  She indicated 
that the veteran was discharged with relatively little pain.  
She observed that there was no evidence of the veteran 
receiving post-service treatment for back problem until 1999.  
A physical examination was conducted.  The initial assessment 
was arthritis by history.  The examiner stated that she had a 
hard time correlating the veteran's service connected back 
injury in the 1970s to his current complaints.  She observed 
that the veteran was currently receiving treatment for an 
arthritic condition.  She believed most of the veteran's 
current symptoms were related to his arthritis more so than 
his motorcycle accident, unless radiographs could document a 
fracture.  In a presumably subsequent notation, the examiner 
stated that radiographs revealed minimal spondylosis and mild 
wedging of the L1 vertebra and lower thoracic vertebrae 
consistent with a remote compression fracture.  The final 
diagnosis was residual compression fracture L1 and lower 
thoracic vertebrae.

The veteran was afforded a personal hearing before the 
undersigned in October 2004.  He stated that he injured his 
back in an in-service motor vehicle accident, and that his 
back problems had progressively worsened since that time.  He 
indicated that he was a registered nurse and used his skills 
to treat his back pain.  He said he self-treated his low back 
pain for many years until the pain became too much to bear.  
The veteran acknowledged that x-rays taken in service failed 
to show evidence of a fracture of the spine.  However, he 
stated that his chiropractor (Dr. Scarborough) had told him 
that fractures did not always show up on x-ray if the x-ray 
was taken shortly after the initial injury.  He argued that 
service connection was warranted because the evidence of 
record clearly showed that he injured his back in service, 
that there is current evidence of residuals of a compression 
fracture, and that a VA medical examiner had linked his 
current back problems to the compression fracture.

Subsequent to his personal hearing, the veteran submitted 
additional medical evidence in support of his appeal.  In an 
undated statement, Dr. Scarborough indicated that "if an x-
ray is taken very soon after the bone is broken, then the 
fracture may not show up on x-ray."  A statement from Dr. 
Pownall dated in October 1996 shows that the veteran 
complained of chronic low back pain since being injured in an 
in service motorcycle accident.  

A review of the record shows that the veteran suffered a low 
back injury following an in service motorcycle accident.  
There is also evidence of a current diagnosis of residuals of 
a compression fracture, L1 and lower thoracic vertebrae, and 
that a VA examiner has tenuously related the compression 
fracture to the in service injury.  The Board acknowledges 
that x-rays taken at the time of the in service injury 
revealed no evidence of a compression fracture.  However, the 
veteran has submitted a medical opinion indicating that 
fractures do not always show up on x-ray if the x-ray was 
taken shortly after the initial injury.  Further, while there 
is no evidence of post-service treatment for low back 
disability until 1995, which is 16 years after service 
discharge, the Board notes that records from 1996 document 
the veteran giving a history of chronic low back pain since 
his active service.  These reports are probative because the 
statements made by the veteran were made six years in advance 
of his claim for service connection.  

In essence, there is evidence that the veteran injured his 
back in service and evidence linking his current back 
problems to that injury.  The Board finds, resolving 
reasonable doubt in favor of the veteran, that current 
residuals of the veteran's compression fracture, L1 and lower 
thoracic vertebrae, are etiologically related to the low back 
injury that he suffered in service.  Service connection for 
the residuals of a compression fracture, L1 and lower 
thoracic vertebrae, is therefore warranted.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for the residuals of a compression 
fracture, L1 and lower thoracic vertebrae, and thus 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for the residuals of a 
compression fracture, L1 and lower thoracic vertebrae, is 
granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



